Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Israel on 4/28/2013. It is noted, however, that applicant has not filed a certified copy of the 225988 application as required by 37 CFR 1.55.
Specification
The substitute specification filed 12/2/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:  the paragraph [0103] identified in the amendment does not exist in the original specification filed on 11/29/2019. The specification on 11/29/2019 includes only up to paragraph [0093]. 
See also MPEP 714    Amendments, Applicant’s Action, B.     Amendments to the Specification:
“Amendments to the specification, other than the claims, computer listings (37 CFR 1.96) and sequence listings (37 CFR 1.825), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification. In order to delete, replace or add a paragraph to the specification of an application, the amendment must unambiguously identify the paragraph to be modified either by paragraph number (see MPEP § 608.01), page and line, or any other unambiguous method and be accompanied by any replacement or new paragraph(s).”
on 12/2/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“Stage 910 may be followed by Stage 530.”
Nowhere does applicant’s original specification teaches that Stage 910 is followed by   Stage 530. Therefore, it introduces new matter in the disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
As to applicant’s remark that Paragraph [001] was replaced by an amended paragraph that does not include a hyperlink, applicant is reminded that the hyperlinks in paragraphs [0021][0022] of the continuation application (16/699,184) in page 3 should be removed. Applicant is reminded an incorporation by reference by hyperlink or other form of browser executable code is not permitted, (see 37 C.F.R. 1.57 (e) and MPEP 608.01)
Claim Objections
All previous objections have been corrected by applicant. 
The previous “112b” to claims 4, 18 has been withdrawn because claims 4, 18 have been amended to delete the relative term.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,521,237. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
As to amended claim 1, the newly amended feature of:
 “a pipeline that comprises multiple pipeline stages” (see Note 1, current claim 1, line 2).
The patented claim 1 already teaches:
“a set of multiple pipeline stages…”  (Patented claim 1, col.12, line 13)
Examiner holds that the set of multiple pipeline stages has to be a pipeline. Therefore, the amendment does not change the patented scope of the set of multiple pipeline stages.
As to current claim 1, regarding the newly added feature in claim 1, lines 6, 7, although patented claim 1 does not specifically show:
“the thread switch is applicable to all of the multiple pipelines stages” as claimed (see amended claim 1, lines 6, 7, Note 2 in claim mapping),
the patented claim 1 (col.12, lines 19-25) teaches: 
“a control circuit that is arranged to control a thread switch between the first thread of instructions and the other thread of instructions by controlling a storage of a state of the first thread of instructions at the multiple memristor based registers and by controlling a provision of the state of the other thread of instructions by the set of multiple pipeline stages” (emphasis added).
the thread switch is applicable to all of the multiple pipelines stages as claimed because one of ordinary skill in the art should be able to recognize the control of the thread switch is at least by controlling the provision of the state of the other thread of instructions by the set of multiple pipeline stages, which is applicable to any number the multiple pipeline stages, i.e. the use of a known technique, for the purpose of providing a control switch which is applicable to all of the multiple pipelines stages in a similar device/method in the same way, i.e. the characteristic function of the thread switch does not change regardless whether one or all  pipelines stages are involved, as claimed (see MPEP 2143 KSR Example C).  See claim mapping below.
Claims 1, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,521,237. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
As to amended claim 1, amended current claim 1 includes the same issues with patented claim 2 as with the patented claim 1 above, and the details of rejection set forth above are not being repeated herein.
As to current dependent claim 10, current claim 10 is also taught by patented claim 2, and is rejected under the same reason set forth above. See claim mapping below.
Claims 15, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,521,237. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.

Current claim 17, has not been amended and is also taught by patented claim 3. See claim mapping below.
Claims 15, 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,521,237. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
As to current amended claim 15, current claim 15 is similarly amended as current claim 1 and  includes the same issues with patented claim 4 as with the patented claim 1 above, and the details of rejection set forth above are not being repeated herein.
Current dependent claim 24 is also taught by patented claim 4. See claim mapping below.
Current Application 16/699,184
US Patent 10,521,237
1. A device that comprises: 
Note 1a pipeline that comprises multiple pipeline stages, wherein the multiple pipeline stages is arranged to execute a first thread of instructions; multiple memristor based registers that are arranged to store a state of another thread of instructions that differs from the first thread of instructions; and 
a control circuit that is arranged to control a thread switch, Note 2the thread switch is applicable to all the multiple pipelines stages, 
between the first thread of instructions and the other thread of instructions by 
controlling a storage of a state of the first thread of instructions at the multiple memristor based registers and by controlling a provision of the state of the other thread of instructions by the set of multiple pipeline stages; 
wherein the multiple pipeline stages are arranged to execute the other thread of instructions upon a reception of the state of the other thread of instructions.








 Note 1 a pipeline that comprises multiple pipeline stages, 
wherein the set of multiple pipeline stages is arranged to execute a first thread of instructions; multiple memristor based registers that are arranged to store a state of another thread of instructions that differs from the first thread of instructions; and 
a control circuit that is arranged to control a thread switch, 
Note 2 the thread switch is applicable to all of the multiple pipelines stages,
between the first thread of instructions and the other thread of instructions by controlling a storage of a state of the first thread of instructions at the multiple memristor based registers and by controlling a provision of the state of the other thread of instructions by the multiple pipeline stages; 
wherein the multiple pipeline stages are arranged to execute the other thread of instructions upon a reception of the state of the other thread of instructions.


10. The device according to claim 1, 
wherein the multiple memristor based registers are arranged to store a state of each one out of other thread of instructions that differ from the first thread of instructions; and 
wherein the control circuit is arranged to control thread switches between any instructions out of the first thread if instructions and any one of the other threads of instructions.





15. A method, comprising: 
executing, by of multiple pipeline stages of Note 1a pipeline, 
a first thread of instructions; storing, by multiple memristor based registers, a state of another thread of instructions that differs from the first thread of instructions; and executing a thread switch between the first thread of instructions and the other thread of instructions; 
,Note 2wherein the thread switch is applicable to all multiple pipelines stages, 
wherein the executing of the thread switch comprises: storing a state of the first thread of instructions at the multiple memristor based registers; and 
providing the state of the other thread of instructions by the multiple pipeline stages; 
wherein the state of the other thread of instructions facilitates an executing of the other thread of instructions.

17. The method according to claim 15, Awherein the memristor based registers comprise resistive memory elements.





15. A method, comprising: 
executing, by a  multiple pipeline stages of Note 1a pipeline, 
a first thread of instructions; 
storing, by multiple memristor based registers, a state of another thread of instructions that differs from the first thread of instructions; and 
executing a thread switch between the first thread of instructions and the other thread of instructions; 
wherein the thread is applicable to all of the multiple pipelines stages,
wherein the executing of the thread switch comprises: 
storing a state of the first thread of instructions at the multiple memristor based registers; and 
providing the state of the other thread of instructions by the multiple pipeline stages; 

wherein the state of the other thread of instructions facilitates an executing of the other thread of instructions.




24. The method according to claim 15, comprising 
storing by the multiple memristor based registers a state of each one out of other thread of instructions that differ from the first thread of instructions; and 

wherein the method comprises executing a thread switch between any thread of instructions out of the first thread of instructions and the multiple other threads of instructions.



a set of multiple pipeline stages, 
wherein the set of multiple pipeline stages is arranged to execute a first thread of instructions;  multiple memristor based registers that are arranged to store a state of another thread of instructions that differs from the first thread of instructions;  
a control circuit that is arranged to control a thread switch 

between the first thread of instructions and the other thread of instructions by controlling a storage of a state of the first thread of instructions at the 
multiple memristor based registers and by controlling a provision of the state of the other thread of instructions by the set of multiple pipeline stages;  
wherein the set of multiple pipeline stages is arranged to execute the other thread of instructions upon a reception of the state of the other thread of instructions;  

Awherein the memristor based registers comprise resistive memory elements;  and 

Awherein the resistive memory elements are positioned directly above portions of the set of multiple pipeline stages. 

a set of multiple pipeline stages, 

wherein the set of multiple pipeline stages is arranged to execute a first thread of instructions;  multiple memristor based registers that are arranged to store a state of another thread of instructions that differs from the first thread of instructions;  
a control circuit that is arranged to control a thread switch 


between the first thread of instructions and the other thread of instructions by controlling a storage of a state of the first thread of instructions at the 
multiple memristor based registers and by controlling a provision of the state of the other thread of instructions by the set of multiple pipeline stages;  
wherein the set of multiple pipeline stages is arranged to execute the other 
thread of instructions upon a reception of the state of the other thread of instructions;  

wherein the multiple memristor based registers are arranged to store a state of each thread of instructions out of multiple other threads of instructions that differ from the first thread of instructions;  
wherein the control circuit is arranged to control thread switches between any instructions out of the first thread of instructions and any one of the other threads of instructions;  and 
wherein the multiple memristor based registers comprises multiple layers, wherein each layer is dedicated for storing the status of a single other thread of instructions.
 
3.  A method, comprising: 
executing, by a set of multiple pipeline stages, 
a first thread of instructions;  storing, by multiple memristor based registers, a state of another thread of instructions that differs from the first thread of instructions;  and executing a thread switch between the first 
thread of instructions and the other thread of instructions;  


wherein the executing of the thread switch comprises: storing a state of the first thread 
of instructions at the multiple memristor based registers;  
providing the state of the other thread of instructions by the set of multiple pipeline stages;  
wherein the state of the other thread of instructions facilitates an executing 
of the other thread of instructions;  


Awherein the memristor based registers 
comprise resistive memory elements;  and 

wherein the resistive memory elements 
are positioned directly above portions of the set of multiple pipeline stages. 
 
4.  A method, comprising: 
executing, by a set of multiple pipeline stages, 
a first thread of instructions;  
storing, by multiple memristor based registers, a state of another thread of instructions that differs from the first thread of instructions;  
executing a thread switch between the first thread of instructions and the other thread of instructions;  


wherein the executing of the thread switch comprises: 
storing a state of the first thread of instructions at the multiple memristor based registers;  
providing the state of the other thread of instructions by the set of multiple pipeline stages;  
wherein the state of the other thread of instructions facilitates an executing 
of the other thread of instructions;  






storing by the multiple memristor based 
registers a state of each thread of instructions out of multiple other threads 
of instructions that differ from the first thread of instructions;  
wherein the method comprises executing a thread switch between any thread of instructions out of the first thread of instructions and the multiple other threads of 
instructions;  and 

wherein the multiple memristor based registers comprises multiple layers, wherein the storing comprise storing by each layer a status of a single other thread of instructions.



Response to Arguments
Applicant’s response and amendments on 12/02/2020 have been fully considered and are not persuasive. The rejections set forth in the Non-Final Action on 8/10/2020 are maintained. The previous “112b” has been withdrawn due to the amended claims 4, 18. 
Newly amended claims 13, 27 are now rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (2009/0172362) in view of Beckmann et al. (2012/0254541), as applied to claims 1, 24, and in further view of Graves et al. (10452472).
Newly amended claims 5, 19 are now rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (2009/0172362) in view of Beckmann et al. (2012/0254541).

1) “a pipeline that comprises 
2) “wherein the are arranged (Claim 1, lines 2, 3);
3) “out of 
4) “executing, by a of a pipeline” (Claim 15, line 1).
 This current action addresses all claims including amended claims and examiner’s response to applicant’s remarks.
In the remarks, applicant argued that:
a)  Due to the amendments of all independent claims the double patenting rejection of claims 1, 3, 5, 10, 13, 15, 17, 19, 24 and 27 is overcome;
b) Shen teaches away from dedicating a pipeline for executing a single thread at any given time (paragraph [004]) - and argues that this dedication results in a waste of resources: 
Multithreaded processing devices often implement coarse multithreading whereby a processing pipeline is dedicated to a single thread at any given time. In the event of a thread switch, the processing pipeline is flushed of the current thread and instructions for the newly- selected thread are processed by the processing pipeline. The process of flushing the processing pipeline can consume numerous cycles and therefore decrease overall instruction execution bandwidth. Thus - Shen teaches AWAY from a control circuit that is arranged to 
Examiner’s Response
As to applicant’s remark a) above, see the obviousness double patenting rejections to at least the amended independent claims 1, 15 in Pages 4-14 above. As to the previous statutory type (35 U.S.C. 101) double patenting rejections, the previous statutory double patenting rejections to claims 5, 13, 19, 27 are withdrawn because the scope of the conflicting claims are no longer coextensive in scope. See MPEP 804.02.
As to applicant’s remark b) above, applicant is referring to the background teaching of Shen in para [0004] which states that the process of flushing the processing pipeline can consume numerous cycles and therefore decrease overall instruction execution bandwidth. However, this is what the related art is and not what Shen’s invention is. Shen clearly teaches in the same paragraph that accordingly, a more flexible thread selection technique in a processing pipeline would be advantageous. (See para [0004], last three lines). Shen further teaches specifically a thread switch (e.g. controlled by a thread selection module 814)  in a current pipeline stage [pipeline stage B] for determining the amount of instruction data in a buffer [828 (thread T0) is more full than buffer [830] (thread T1), and selects the instruction data from a buffer [826] (thread T1) from a prior pipeline stage [pipeline stage A] so that the resulting instruction data resulting from its processing at the pipeline stage B will be stored in the buffer (830) of the current pipeline stage (see para [0058]).  The thread switch from the prior pipeline stage A to the pipeline stage B by the thread selection module 814 is for illustration purpose or as an example. The same type of thread switch should be equally applicable to every and all 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 4, 5, 6-12, 14-17, 18, 19, 20-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (2009/0172362) in view of Beckmann et al. (2012/0254541).
As to amended claim 1, Shen teaches a device (see fig.8) that comprises: 
a pipeline that comprises multiple pipeline stages (see processor pipeline stages [802]-[806]), wherein the multiple pipeline stages is arranged to execute a first thread of instructions (see fig.8 [T0]); 
multiple registers (e.g. see buffer [824][826]) that are arranged to store a state of another thread of instructions that differs from the first thread of instructions (see buffer 824 
a control circuit (e.g. see fig.8 [thread selector 814]) that is arranged to control a thread switch, the thread switch is applicable to all of the multiple pipelines stages, between the first thread of instructions [T0] and the other thread of instructions [T1 ] by controlling a storage of a state of the first thread of instructions at the multiple registers [824][826]  (see Shen teaches a thread switch (e.g. controlled by a thread selection module 814)  in a current pipeline stage [pipeline stage B] for determining the amount of instruction data in a buffer [828 (thread T0) is more full than buffer [830] (thread T1), and selects the instruction data from a buffer [826] (thread T1) from a prior pipeline stage [pipeline stage A] so that the resulting instruction data resulting from its processing at the pipeline stage B will be stored in the buffer (830) of the current pipeline stage (see para [0058]).  The thread switch from the prior pipeline stage A to the pipeline stage B by the thread selection module 814 is for illustration purpose or as an example. The same type of thread switch should be equally applicable to every and all pipeline stages A, B, and C. Therefore, Shen teaches a thread switch (as illustrated by Shen above) that is applicable to all of the multiple pipelines stages (pipeline stages A, B, C), and 
by controlling a provision of the state of the other thread of instructions by the multiple pipeline stages (see the particular thread selected for processing at a given stage can be determined by characteristics of the threads, particular instruction to be performed, and characteristics of the buffer in [0058]; see also the thread selector can determine the overflow and underflow status of the buffers for the corresponding threads in [0058]); 

Shen teaches the registers between the multiple pipeline stages (e.g. see fig.8 [824] [826] are between the pipelined stages).
Shen does not specifically show his buffers as memristor based registers as claimed.
However, Beckmann teaches memristor based registers (see PVRAM in para [0032]; Examiner’s Note: a memory or buffer is a group of registers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Beckmann in Shen for including the memristor registers as claimed because one of ordinary skill in the art should recognize the application of a known technique (such as the memristor registers taught by Beckmann) to a known device (such as the pipelined system of Shen) for reducing the overall power of the pipeline system and for replacing the conventional memory/registers (see MPEP 2143 KSR Example D; see also Beckmann para [0033] [0036]).
As to claim 2, Shen in view of Beckmann teaches the device according to claim 1, wherein the memristor based registers comprise spin torque transfer magnetoresistive memory elements (see Beckmann Para [0037]). The reason of obviousness is the same as set forth in claim 1 above.
As to claim 3, Shen in view of Beckmann teaches the device according to claim 1, wherein the memristor based registers comprise resistive memory elements (see Beckmann Para [0062]). The reason of obviousness is the same as set forth in claim 1 above.

As to amended claim 5, Shen does not but Beckmann teaches:
multiple intermediate buffers [memory blocks of write through buffer 106] (see para [0040][0045]); 
wherein the control circuit [processor 112] (see the write through buffer 106 is operatively connected to the processor 112 in [0040]) is also configured to control a storage (e.g. by transfer) of a state of the first thread of instructions (e.g. update of file and system data, para [0003]) at the multiple intermediate buffers [memory blocks of write through buffer 106] (see how the updated block 118 is being copied from the cache 102 to the write through buffer [106] in para [0044])  before storing the state of the first thread of instructions at the multiple memristor based registers [memory blocks of PVRM 108] (see the write through buffer 106 then may write the updated memory block 118 (i.e. transferring data representing the updated memory block 118) to the PVRAM 108 when the on0die interface is able to consume the PVRM write request 134 in para [0045]. See for the teaching of the PVRM 108 that store one or more memory blocks for the data representing files, command/instructions in [0041]; the PVRM includes memristors in [0034]).

As to amended claim 6, Shen teach the device according to claim 1, wherein duration of the thread switch does not exceed a time required to re-fill the pipeline (see each pipeline stage can independently select between threads in [0063]).
As to claim 7, Shen in view of Beckmann teaches the device according to claim 1, wherein each pipeline stage (see fig.8 buffers between the pipeline stages) is followed by a memristor based register (see Beckmann teaches memristor registers in [0032] [0036]). The reason of obviousness to include memristor registers has been given in claim 1 above, Therefore, it will not be repeated herein.
As to claim 8, Shen teaches wherein the storage of the state of the first thread of
instructions at the multiple registers (see buffers in fig.8) is preceded by extracting the state of the first thread of instructions from the multiple pipeline stages (e.g. see buffer 824 stores 
As to claim 9, Shen teaches wherein an aggregate duration of the extracting of the state of the first thread of instructions and the storage of the state of the first thread of instructions (see the processing cycles K-K+2 for selecting the tread TO in [0060]) exceeds a duration of the provision of the state of the other thread of instructions [T1] (see fig.9 selecting cycles of K-K+2).
As to amended claim 10, Shen in view of Beckmann teaches the device according to claim 1, wherein the multiple memristor based registers (taught by Beckmann; see obviousness reasoning in claim 1 above) are arranged to store a state of each thread of instructions out of other thread of instructions that differ from the first thread of instructions (e.g. see buffer 820 for storing the instruction data for T0 and buffer 822 for storing the instruction data for T1 in [0055]; T0 is not T1) ; and wherein the control circuit [thread selector] is arranged to control thread switches between any instructions out of the first thread of instructions [TO] and any one of the other threads of instructions [T1] (see the buffer 820 selected by thread selector for storing the instruction data of TO and T1 in [0056]).
As to claims 11, 12, Shen teaches two thread of instructions (see T0 T1 in fig.8), but does not explicitly show the tree threads and ten threads of instructions, as claimed.
However, examiner holds that Shen is not limited to only T0 and T1 because T0 and T1 are used for illustration purpose (see Shen [0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 
As to claim 14, Shen in view of Beckmann teaches wherein the memristor based registers comprise resistive memory elements (see Beckmann Para [0062]); wherein each other thread of instructions (taught by Shen, see TO stored in buffer 824 and T1 stored in buffer 826 in [0056]) is stored in a memristive-based layer of the memristor based registers (Beckmann Para [0062]). The reasons of obviousness is the same and already set forth in claim 10 above.
As to claim 15, Shen teaches a method, comprising:
executing, by a multiple pipeline stages of a pipeline, a first thread of instructions (see fig.8 T0 in multistage pipeline);
storing, by multiple registers (e.g. see buffer [824] [826]), a state of another thread of instructions that differs from the first thread of instructions (see buffer 824 stored the instruction data for T0 and buffer 826 stores instruction data for T1 in Para [0056]); and executing a thread switch [thread selector] between the first thread of instructions [T0] and the other thread of instructions [T1],  
the thread switch is applicable to all of the multiple pipelines stages  (see Shen teaches a thread switch (e.g. controlled by a thread selection module 814)  in a current pipeline stage [pipeline stage B] for determining the amount of instruction data in a buffer [828 (thread T0) is more full than buffer [830] (thread T1), and selects the instruction data from a buffer [826] (thread T1) from a prior pipeline stage [pipeline stage A] so that the resulting instruction data 
wherein the executing of the thread switch comprises: 
storing a state of the first thread of instructions at the multiple registers (see instruction data for T0 stored in buffer 824 in [0056]); and 
providing the state of the other thread of instructions by the multiple pipeline stages (see instruction data stored in buffer 826 for T1 in [0056]); wherein the state of the other thread of instructions facilitates an executing of the other thread of instructions (see pipeline processing for T0 and T1 in fig.8; see para [0056]).
Shen does not specifically show his buffers as memristor based registers as claimed.
However, Beckmann teaches memristor based registers (see PVRAM in para [0032]; A memory is a group of registers.).
It would have been obvious to one of ordinary skill in the art to use Beckmann in Shen for including the memristor registers as claimed because one of ordinary skill in the art should recognize the application of a known technique (such as the memristor registers taught by Beckmann) to a known device (such as the pipelined system of Shen) for reducing the overall power of the pipeline system and for replacing the conventional memory/registers (see MPEP 2143 KSR Example D; see Beckmann para [0033] [0036]).

As to claim 17, Shen in view of Beckmann teaches the method according to claim 15, wherein the memristor based registers comprise resistive memory elements. (See Beckmann Para [0062]). The reason of obviousness is the same as set forth in claim 1 above.
As to amended claim 18, Shen teaches wherein the thread switch maintains an order (e.g. by the thread selection) of execution of instructions per thread of instructions of the first thread of instructions [T1] and the other thread of instructions  [T0] (see in case of buffer full, instead of the thread T0 in buffer 828, the thread T1 from buffer 826 from the previous pipeline stage A is selected so the processing result at the pipeline B will be stored in buffer 830 in para [0058]).
As to amended claim 19, claim 19 is similarly amended as claim 5. Therefore, claim 19 is rejected as set forth in claim 5 above.
As to amended claim 20, Shen teaches the method according to claim 15, wherein a duration of the thread switch does not exceed 3 clock cycles of a clock signal provided to the multiple pipeline stages (see selection of threads by thread selector in K- K+2 cycle in fig-9).
As to claim 21, Shen teaches the method according to claim 15, wherein each pipeline stage is followed by at least a register (see buffer between the pipeline stages in fig.8).
As to claim amended 22, Shen teaches wherein the storage of the state of the first thread of instructions at the multiple registers (see buffers in fig.8) is preceded by extracting 
As to claim 23, Shen teaches wherein an aggregate duration of the extracting of the state of the first thread of instructions and the storage of the state of the first thread of instructions (see the processing cycles K-K+2 for selecting the tread T0 in [0060]) exceeds a duration of the provision of the state of the other thread of instructions [T1] (see fig.9 selecting cycles of K-K+2).
As to amended claim 24, Shen in view of Beckmann teaches storing by the multiple memristor based registers (the multiple memristor based registers are taught by Beckmann; see obviousness reasoning in claim 15 above) a state of each one out of other thread of instructions that differ from the first thread of instructions (e.g. Shen, buffer 820 for storing the instruction data for T0 and buffer 822 for storing the instruction data for T1 in [0055]); and 
wherein the method (e.g. by the thread selector) comprises executing a thread switch [thread selector] between any thread of instructions out of the first thread of instructions [T0] and the other threads of instructions [T1].
As to amended claims 25, 26, Shen teaches two threads of instructions (see T0 T1 in fig.8), but does not explicitly show the three thread and ten thread of instructions, as claimed. However, examiner holds that Shen is not limited to only T0 and T1 because T0 and T1 are used for illustration purpose (see Shen [0024]). Therefore, it would have been obvious to one of 
As to claim 28, Shen in view of Beckmann teaches wherein the memristor based registers comprise resistive memory elements (see Beckmann Para [0062]; see obviousness reasoning in claim 15 above); wherein the method comprises storing each other thread of instructions (taught by Shen, see T0 stored in buffer 824 and T1 stored in buffer 826 in [0056]) is in a memristive-based layer of the memristor based registers. (Beckmann teaches the memristive-based layer in Para [0062]). The reasons of obviousness in claim 15 above is also applicable in claim 28 for storing the thread of instructions in the memristive-based layer of the memristor based registers.
Claims 13, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (2009/0172362) in view of Beckmann et al. (2012/0254541), as applied to claims 1, 24 above, and in further view of Graves et al. (10452472).
As to claims 13, 27, neither Shen nor Beckmann but Graves teaches:
disabling (i.e. OFF) the multiple memristor based registers [memristive VCOs] during the executing of the first thread of instructions [program]  (see Graves, the individual memristive VCOs may be programmed to either in an ON state or an OFF state in para [0017]; see also both the state programmability and frequency generation are provided by and use memristors of 
memristive voltage controlled oscillators (VCOs)).

The prior art made of record in the previous action and not relied upon is considered pertinent to applicant's disclosure.
a) Gosior et al. (2003/0093655) is cited for the teaching of multiple pipeline stages with corresponding pipeline registers (see fig. 1; Para [0023]).
b) Snider (2012/0014169) is cited for the teaching of memristor based registers (see Para [0012]).
All references in this action were already cited in the previous action except Graves et al. (10452472) is being cited and used for the teaching of disabling the memristor registers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Caldwell can be reached on 571 272-3702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182